Citation Nr: 0723305	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-27 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
with chondromalacia of the left knee, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for osteoarthritis 
with chondromalacia of the right knee, currently rated as 10 
percent disabling.

3.  Entitlement to an initial increased evaluation for 
instability of the left knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an initial increased evaluation for 
instability of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1951 to May 
1953.
 
The issues of increased ratings for osteoarthritis with 
chondromalacia of the left and right knees come before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2003, a statement of the 
case was issued in September 2003, and a substantive appeal 
was received in September 2003.  

The issues of increased ratings for instability of the left 
and right knees come before the Board on appeal from an 
August 2003 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2003, a statement of 
the case was issued in August 2006, and a substantive appeal 
was received in September 2006.  

A Board hearing at the RO was scheduled in March 2007.  
However, the veteran cancelled the hearing in a February 2007 
statement. 


FINDINGS OF FACT

1.  The veteran's service-connected osteoarthritis with 
chondromalacia of the left knee is manifested by findings of 
pain, arthritis and crepitus, but without additional 
functional loss due to pain, weakness, incoordination or 
fatigue so as to limit flexion to 30 degrees or less; there 
is no limitation of extension, ankylosis, or frequent 
episodes of "locking" and effusion into the joint.  

2.  The veteran's service-connected osteoarthritis with 
chondromalacia of the right knee is manifested by findings of 
pain, arthritis and crepitus, but without additional 
functional loss due to pain, weakness, incoordination or 
fatigue so as to limit flexion to 30 degrees or less; there 
is no limitation of extension, ankylosis, or frequent 
episodes of "locking" and effusion into the joint.  

3.  The veteran's service-connected instability of the left 
knee is manifested by no more than slight recurrent 
subluxation or lateral instability. 

4.  The veteran's service-connected instability of the right 
knee is manifested by no more than slight recurrent 
subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for osteoarthritis with 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5010, 5260, 5261 
(2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for osteoarthritis with 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5010, 5260, 5261 
(2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for instability of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 
5257 (2006).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for instability of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 
5257 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a February 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the February 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2,  to submit any evidence in 
his possession that pertains to his claim.  The Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2006 VCAA letter was issued after the initial AOJ 
decisions.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant were not given prior to the 
first AOJ adjudications of the issues on appeal, the February 
2006 notice was provided prior to the AOJ's readjudication of 
the issues in an August 2006 statement of the case and August 
2006 supplemental statement of the case.  The contents of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
medical records and VA examination reports.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

The veteran was afforded a VA examination in November 2002 
and a VA fee-based examination in February 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.   



II.  Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral knee disabilities 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, as with the 
issues of increased ratings for osteoarthritis with 
chondromalacia of the knees, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  Nevertheless, where, as with 
the issues of instability of the knees, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected osteoarthritis with 
chondromalacia of the left and right knees has been assigned 
separate 10 percent ratings under Diagnostic Code 5010.  
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 for degenerative arthritis provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003

Diagnostic Codes 5260 and 5261 are applicable to limitation 
of the leg.  Diagnostic Code 5260 provides that a rating of 
20 percent is warranted for flexion limited to 30 degrees.  A 
20 percent disability rating is allowed under Diagnostic Code 
5261 when extension of the leg is limited to at least 15 
degrees.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The Board notes that the veteran's knees have also been 
assigned separate 10 percent disability ratings under 
Diagnostic Code 5257 for slight recurrent subluxation or 
lateral instability pursuant to VA General Counsel opinions 
that provide that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  A 20 percent rating is warranted 
under this Diagnostic Code for moderate recurrent subluxation 
or lateral instability. 

The Board notes that a 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  Under Diagnostic 
Code 5258, a 20 percent disability rating is available for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
rating in excess of 10 percent available under Diagnostic 
Code 5259 for cartilage removal.  

III.  Analysis

Osteoarthritis with Chondromalacia of the Left and Right 
Knees

As stated, the veteran's service-connected osteoarthritis 
with chondromalacia of the left and right knees has been 
rated separately as 10 percent disabling under Diagnostic 
Code 5010 for traumatic arthritis.  Thus, the Board must 
determine whether a rating in excess of 10 percent is 
warranted under the limitation of motion codes for the knees.  

The veteran filed his current claim for increased ratings in 
July 2002.  The veteran was afforded a VA examination in 
November 2002.  The veteran complained of a now constant 
anterior pain, which increases with weight bearing rather 
than motion.  The veteran experiences increased discomfort 
with several activities and changes in the weather.  The 
veteran denied any episodes of locking, but said that full 
range of motion is accompanied by popping and clicking.  The 
examiner noted that the veteran had three surgeries on the 
right knee and two on the left knee, described as primarily 
arthroscopic procedures, but with an arthrotomy on the right 
knee at some point.  He used a cane in his right hand for his 
left knee.  On physical examination, active range of motion 
was zero degrees extension to 100 degrees flexion on the left 
and zero degrees extension to 90 degrees flexion on the 
right.  Passive range of motion was zero degrees to 135 
degrees bilaterally.  The veteran was noted to have prominent 
bilateral tibial tubercles.  The veteran had significant 
crepitus and grating bilaterally.  Patellofemoral compression 
tests were markedly positive bilaterally.  McMurray tests 
were unobtainable bilaterally due to guarding.  
Contemporaneous x-rays of both knees showed tricompartmental 
arthritic changes, more notable on the left than the right 
with prominent tibial tubercle traction enthesopathies.  

The veteran was afforded a VA fee-based examination in 
February 2006.  The veteran complained of constant pain, 
swelling, stiffness and weakness.  The veteran leg length was 
93 cm on the right and left.  Examination of the feet did not 
reveal any signs of abnormal weight bearing and the veteran's 
posture was within normal limits.  The veteran's gait was 
abnormal, with a limp favoring the right leg.  The veteran 
required a cane for ambulation due to knee pain.  The knee 
joints showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding 
movement.  Range of motion on the right was zero to 85 
degrees, with pain at 85 degrees.  Range of motion on the 
left was zero to 90 degrees, with pain at 90 degrees.  On 
repetition, joint function was additionally limited by pain, 
but not fatigue, weakness, lack of endurance or 
incoordination.   The examiner noted that he was unable to 
make a determination without resorting to speculation on 
whether pain, fatigue, weakness, lack of endurance and 
incoordination additionally limit the joint function in 
degrees.  

In April 2006, the veteran indicated that there were 
pertinent treatment records available at the Brook Army 
Medical Center.  The RO obtained these records, which showed 
that the veteran received treatment in July 2005 when he fell 
and hit his head.  Although a side note mentioned that the 
veteran had bilateral knee problems, nothing in these records 
indicated the severity of the veteran's knee disabilities.  

Thus, based on the medical evidence of record, the Board must 
conclude that a rating in excess of 10 percent for the 
veteran's left and right knee disabilities based on 
limitation of motion is not warranted.  The veteran's knees 
had full extension so a rating under Diagnostic Code 5261 is 
not appropriate.  Flexion at its most restrictive was limited 
to 85 degrees on the right and 90 degrees on the left with 
pain.  Thus, a higher rating is not warranted under 
Diagnostic Code 5260 because there is no evidence that 
flexion was limited to 30 degrees to warrant a 20 percent 
rating.  

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the knees.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

With regard to Diagnostic Code 5258, there is no medical 
evidence of small joint effusion and frequent episodes of 
locking.  At the November 2002 examination, the veteran 
denied any history of locking.  Further, at the February 2006 
examination, there was no objection finding of effusion into 
the joint.  Therefore, the Board is unable to find that a 20 
percent rating is warranted under this Code.  

The Board acknowledges that the veteran has chronic bilateral 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  At the February 2006 VA 
fee-based examination, the examiner indicated that he could 
not determine any additional limitation of function without 
resorting to mere speculation.  The Board observes here that 
medical opinions, which are speculative, cannot be used to 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet.App. 521, 523 (1996).   

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for left and right knee disability based on 
limitation of motion.  Again, as the preponderance of the 
evidence weighs against the claim for an increased rating, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  



Instability of the Left and Right Knees

The veteran has also been awarded separate 10 percent ratings 
for instability of his left and right knees under Diagnostic 
Code 5257 based on slight instability.  Thus, the Board must 
also determine whether a higher rating is warranted under 
this Diagnostic Code for the veteran's left and right knee 
instability.  

At the November 2002 VA examination, varus/valgus stress 
testing demonstrated a slight symmetrical collateral ligament 
laxity on the left greater than the right, but with a firm 
endpoint (pseudolaxity).  Lachman's and drawer tests were 
negative bilaterally.  

Based on the findings from this examination, the RO assigned 
separate 10 percent ratings for the left and right knees 
based on instability.  At the February 2006 VA fee-based 
examination, the anterior and posterior cruciate ligaments 
stability test of the right knee was less than 5mm.  The 
medial and lateral collateral ligaments stability tests of 
both knees showed no motion.  The medial and lateral meniscus 
test of both knees showed no snap or click.  McMurrays and 
Drawers tests were within normal limits.  The examiner 
indicated that no instability was found on examination and 
stated that there was no change in diagnosis.  

Thus, the Board finds that the medical evidence of record 
does not show that the veteran's instability of his knees is 
considered moderate so as to warrant separate 20 percent 
ratings under Diagnostic Code 5257.  The November 2002 VA 
examination clearly stated that ligament laxity was slight, 
which is the criteria for a 10 percent rating.  Further, it 
appears that the most recent examination in February 2006 did 
not find any instability.  Thus, the preponderance of the 
evidence in this case is against ratings in excess of 10 
percent under Diagnostic Code 5257 for instability of the 
left and right knees.  As the preponderance of the evidence 
weighs against the claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  



Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected knee disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


